Citation Nr: 1713271	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-36 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2009, the RO granted service connection and an initial 30 percent disability rating for PTSD, effective March 28, 2009.  The Veteran appealed the assigned rating and asserted that he was unemployable due to PTSD (his only service-connected disability), thereby raising a claim for TDIU.  In May 2015, the RO granted a 50 percent rating for PTSD for the entire appeal period and denied the TDIU claim.  

Following an October 2015 Board remand for further development, the RO granted a 70 percent rating for PTSD for the entire appeal period and granted TDIU, effective April 29, 2015.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has not been granted the maximum benefit allowed; thus, entitlement to a TDIU prior to April 29, 2015 is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, including disturbances of motivation and mood and difficulty in maintaining effective work and social relationships.  

2.  Prior to April 29, 2015, the Veteran met the schedular criteria for a TDIU, and has been unemployable due to his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to TDIU prior to April 29, 2015, are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA's duty to notify and assist are set out in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Here, VA provided letters to the Veteran in June 2009 and April 2015 notifying him of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, as well as reports of VA examinations in September 2009 and April 2015, and a VA examination addendum report from March 2016.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board notes that adequate examination reports are of record, as well as other medical evidence which provides sufficient evidence to evaluate the Veteran's PTSD disability for which a higher rating is sought, and that no further examination is necessary in connection with the appeal herein decided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated above, in October 2015, the Board remanded the Veteran's claims for additional development.  The Board instructed the Agency of Original Jurisdiction (AOJ) to obtain outstanding VA mental health or treatment records since February 2015, and to schedule the Veteran for a VA examination or to obtain an addendum medical opinion as needed.  If the Veteran did not meet the schedular percentage criteria for TDIU at any point during the appeal, the AOJ was requested to refer the TDIU issue to VA's Director, Compensation Service, for adjudication.  A VA examination addendum opinion was obtained in March 2016; the Veteran's VA treatment records, dated through March 2016, were associated with the claims file; and the TDIU claim was referred to the Director and a decision obtained denying a TDIU on an extraschedular basis in November 2015.  Under these circumstances, the Board finds that the AOJ substantially complied with the October 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

II.  Increased Initial Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected PTSD is currently evaluated at 70 percent disabling under 38 C.F.R. § 4.130, DC 9411, the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Because the Veteran's PTSD claim was originally certified to the Board after the adoption of the DSM-V, the DMS-V criteria will be utilized in the analysis set forth below.

VA treatment records in December 2008 and April 2009 noted the Veteran's reports of anger, irritability, and conflicts with his supervisor at work.  One April 2009 VA treatment record reflected that he had a verbal fight with his supervisor and was contemplating retirement.  A subsequent record reported that the Veteran had started early retirement. 

At a September 2009 VA examination, the Veteran reported depressed mood, irritability, outbursts of anger, variable appetite, decreased interest in activities, withdrawal from others, feelings of hopelessness, poor sleep due to nightmares, and intermittent, and passive suicidal ideation.  The Veteran experienced distressing recollections, hypervigilance, and exaggerated startle response.  The examining psychologist diagnosed deficiencies in thinking, family relations, and mood, and found PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  

During the examination, the Veteran reported he was estranged and detached from others.  He is socially isolated with no friends.  He only reports a close relationship with one brother.  He reported decreased interest in leisure pursuits.  The examiner described his symptoms as severely disabling in terms of social functioning, but mild impairment in his work functioning.  

In the Veteran's November 2009 informal TDIU claim, he noted that early in 2009, he became completely unable to work.  He noted his emotional stability interfered so much that he was forced into retirement. 

The April 2015 VA examination report diagnosed the Veteran with PTSD with panic attacks and an unspecified depressive disorder.  The report included symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran was not found to be unemployable.  The Veteran had the following symptoms of PTSD on a persistent basis: recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of a traumatic event; marked physiological reactions to internal or external cues that symbolize an aspect of a traumatic event; avoidance of or efforts to avoid distressing memories, thoughts or feelings about or closely associated with a traumatic event; avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with a traumatic event; persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; and sleep disturbance.

During the 2015 examination, he reported that he maintains contact with one of his brothers on a regular basis, and has intermittent contact with his other siblings.  He has a few friends, but has difficulty maintaining friendships.  He golfs occasionally and takes walks to get out of the house.  He denied any homicidal or suicidal ideations, and is able to maintain hygiene.  His thought processes and content were normal, and he did not exhibit any delusions or hallucinations.  He endorsed hypervigilance, panic attacks, distressing memories, and restless sleep with distressing dreams.  His memory was normal.  

An addendum report was obtained in March 2016 which supported the April 2015 diagnoses and did not add further symptoms or conclusions regarding the Veteran's condition.  

The Veteran's regular VA psychology appointments during 2015-2016 indicate mild panic attacks, an "ok" mood, appropriate affect, no psychosis, no suicidal or homicidal ideation, and generally indicate "no changes" since the last appointment.

Having considered all the evidence of record and the applicable law, the Board finds that an initial rating in excess of 70 percent is not warranted.  

Throughout the appeal period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, irritability, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suspiciousness, isolation, anxiety, avoidance, nightmares, and exaggerated startle response.  This analysis most closely approximates a 70 percent disability rating.

The symptoms noted in the April 2015 VA examination and in regular treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  At no point in the claims file was evidence found of persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  As such, nothing in the Veteran's treatment history supports a finding of total occupational and social impairment.

The Veteran's representative has suggested that the March 2016 addendum opinion was too heavy on facts and did not contain enough analysis.  The Board notes however, that the long recitation of symptoms reported by the Veteran and observed by the examiner was used to determine the examiner's opinion that the Veteran's PTSD and depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, including disturbances of motivation and mood and difficulty in maintaining effective work and social relationships.  

The Board recognizes that the Veteran believes he is entitled to a higher rating.  However, his competent and credible lay testimony regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to PTSD based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's service connected condition.

The preponderance of the most probative evidence is against the assignment of a higher rating for the Veteran's service-connected PTSD.  Although the Veteran had some of the criteria listed under the criteria for a 100 percent rating, the above analysis reflects that his symptoms did not more nearly approximate the criteria for a 100 percent rating. 

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his psychiatric condition.  As reflected in the decision above, the Board has not found any additional variation in his symptomatology or clinical findings that would warrant the assignment of any other staged rating for his condition.  

Because the preponderance of the evidence is against an allowance of an evaluation in excess of 70 percent for the service-connected PTSD, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  Although the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In the instant case, the Veteran was assigned a 70 percent disabled rating effective March 28, 2009.  See April 2016 Rating Decision Codesheet (reflecting that the Veteran's service connected disability had a combined 70 percent evaluation as of March 28, 2009); see also 38 C.F.R. § 4.16(a).  Thus, the Veteran met the schedular criteria for a TDIU as of March 2009.  Therefore, the central question concerns the Veteran's actual employment status. 

Where the evidence establishes that a veteran is gainfully employed on a full-time basis, a TDIU cannot be granted during this period as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust v. West, 13 Vet. App. 342, 356 (2000); 38 C.F.R. § 4.16(b) (reflecting that, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled).

The Veteran retired from his position as a General Laborer-Production Worker in April 2009 after 38 years with the same employer and has not been employed since that time.  The available evidence thus reflects that the Veteran did not have sustained, full-time employment for the majority of the appellate period, from April 2009 to the present.

A medical treatment record from April 13, 2009, noted that the Veteran was having significant issues with controlling his emotions, especially anger, at his workplace.  He reported having a verbal fight with his supervisor.  He felt so badly after the fight, that he took four days off of work.  He began then to think about taking early retirement from his job.  In a treatment record from April 17, 2009, the Veteran reported that he had "started early retirement" and had not been off work for long at that point.

A VA examination conducted in September 2009 noted that the Veteran had decreased work efficiency and lacked the ability to perform occupational tasks during periods of significant stress.  The examiner indicated that his irritability impacted his relationship with his supervisor, but did not constitute total occupational and social impairment due to PTSD.

In November 2009, the Veteran submitted a Statement in Support of Claim (VA Form 21-4138) in which he indicated that early in 2009, he became completely unable to work.  His emotional stability interfered so much with his work, that he was forced into retirement.  He stated he did not see himself ever being able to work.

A December 2009 medical treatment record noted that the Veteran had retired due to the stress of working with his supervisor.  

On the April 2015 VA Form 21-8940, the Veteran reported he had last worked in January 2009 and had lost two months of work due to his disability.  He stated he could not concentrate on work or tolerate groups of people.

Upon the April 2015 VA examination, the examiner discussed symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran was diagnosed with a difficulty in establishing and maintaining effective work and social relationships.

The April 2015 Rating Decision that granted a TDIU noted that prior evidence of constant irritability with his supervisor precluded him from taking direct instructions to perform the duties of a manual labor worker.

The November 2015 decision from the Director, Compensation Service, stated that the totality of the evidence did not show that the Veteran would be unemployable in all environments solely due to service-connected disabilities and therefore TDIU on an extraschedular basis was denied.

A March 2016 addendum VA medical opinion supported the April 2015 assessment that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board recognizes that the Veteran stopped working because he retired from his job rather than being fired or quitting.  However, the Veteran has consistently asserted that he retired because of stress and conflict at his job due to his PTSD disability such that he engaged in arguments with his supervisor, missed work, and ultimately took early retirement.  Medical treatment records at the time recorded symptoms of irritability and depression.  In light of the Veteran's competent and credible testimony, the medical evidence of record, and the fact that he has not had full-time employment since April 2009, the Board finds that, resolving all doubt in favor of the Veteran, he has not been able to maintain substantially gainful employment prior to April 29, 2015, due to his PTSD symptoms.  See 38 C.F.R. § 4.16.  

IV.  Extraschedular Considerations

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupational impairment.  Specifically, the Veteran primarily reports depression, feelings of detachment from others, irritable behavior and angry outbursts, hypervigilance, sleep disturbance, and isolating behavior, all resulting in deficiencies in most areas.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria. 

Because the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the combined effect issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

An initial rating in excess of 70 percent for PTSD is denied.

TDIU prior to April 29, 2015, is granted.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


